Citation Nr: 0813611	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-16 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefit sought on 
appeal.  In July 2007, the Board denied the claim.  The 
veteran appealed, and in December 2007, the United States 
Court of Appeals for Veterans Claims granted a joint motion 
to remand the case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand the parties found that the 
Board should reconsider whether this case should be forwarded 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) in attempt to verify the appellant's claim that he 
served in combat in Vietnam.  In this respect, the veteran in 
March 2008, submitted a new stressor statement.  This new 
evidence triggers the need for referral of the veteran's 
stressor statements to the JSRRC.  Hence, further development 
is in order.

While the veteran has expressed a willingness to travel at 
his own expense to Washington, DC to present hearing 
testimony, because further development is in order on the 
grounds discussed above, the appellant should be invited to 
either appear before a traveling member of the Board who is 
visiting the Manchester, New Hampshire RO; or appear before 
the Board using the video conferencing equipment that is 
available at the Manchester, New Hampshire RO.  While the 
veteran may continue to request to appear before the Board in 
Washington, in light of the development noted above, and the 
cost savings to him in traveling only to Manchester versus 
Washington, remand is appropriate.

Therefore, this case is REMANDED for the following action:

1.  The veteran is to be invited to 
provide a new stressor statement with 
greater detailed information regarding 
the alleged stressor(s) to include date, 
time, location, people involved, and 
unit(s) involved.  The veteran must 
clarify whether all of the details 
provided in his March 2008 statement 
occurred between January 30 and April 1, 
1968.  If not, the appellant must 
endeavor to identify the precise date of 
the stressful events within a sixty day 
window.  The RO must specifically notify 
the veteran that he may submit buddy 
statements which support his alleged in-
service stressor(s).  All attempts to 
notify the appellant must be carefully 
documented.  The veteran is hereby 
notified that any failure to provide this 
detailed information could prevent the 
verification of his stressor(s) and 
result in an adverse decision.  

2.  The veteran should be invited to 
attend a travel board or videoconference 
hearing to be conducted at the 
Manchester, New Hampshire RO by Board 
personnel.  If he still desires to travel 
at his own expense to Washington he 
should so indicate in writing.

3.  Thereafter, the RO should prepare of 
a summary of the veteran's stressors 
using both the information provided in 
reply to the above request and facts 
found in previously submitted stressor 
statements.  The RO should then forward 
the summary to JSRRC and ask them to 
attempt verify each claimed stressor.  
The appellant must be informed of the 
results of the search.

4.  If and only if a stressor is 
independently verified, or if it is shown 
that the appellant actually engaged in 
combat, then the appellant should be 
afforded a VA psychiatric examination by 
a physician with appropriate expertise to 
determine the nature and etiology of any 
diagnosed PTSD.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, including 
psychological testing designed to 
ascertain whether the appellant has PTSD, 
and, if so, whether PTSD is due to an 
independently verifiable inservice 
stressor.  The examiner must be informed 
of any stressor which has been 
independently verified.  A diagnosis of 
PTSD under the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
edition) should be entered or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

5.  The appellant is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

7.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the appellant, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

